DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 29-36 have been considered but are moot because the new ground of rejection over Foerster et al. 2003/0149448 in view of Dorstewitz US 2007/0071568, and further in view of Dreyfuss US 2007/0060922. 
Foerster et al. discloses a suture anchor assembly having a first free end of the suture extending only through the inside of an elongated hollow shaft, and an adjustable loop extending only outside the elongated hollow shaft.  Dorstewitz teaches a suture having a longitudinal passage for forming a loop and a locking feature.  Dreyfuss teaches a suture anchor delivery system comprising a driver, the driver having a handle suture mount for holding a suture.  Examiner notes that the suture loop of Foerster et al. is adjustable in size or length (changing the length between the anchor and loop, paragraph 0063) by pulling the free ends 34’a,b, and therefore, would be configured to have a length capable of being placed on a suture mount, as taught in combination with Dreyfuss.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Foerster et al., with a suture having a longitudinal passage within the anchor to form a loop and provide a locking feature, as taught by Dorstewitz, and with a driver handle suture mount, as taught by Dreyfuss, to secure the suture on the driver handle when inserting the anchor and to prevent tangling of the suture.  In combination, the claims do not overcome the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 


Claims 29, 30 and 32-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foerster et al. 2003/0149448 in view of Dorstewitz US 2007/0071568, and further in view of Dreyfuss US 2007/0060922.
Regarding claims 29, 32, 33, 34, Foerster et al. discloses suture anchor assembly 20, comprising:
an anchor 46 for insertion into a hole in a bone (paragraph 0060);
an adjustable suture construct coupled to the anchor (figure 9), the adjustable suture construct including a suture 32 with a first free end (34’a, figure 5), a first adjustable loop (32, figure 4) wherein the adjustable suture construct being coupled to the anchor includes the first free end of the suture and at least part of the first adjustable loop extending away from the anchor (figure 5, suture with loop 32 outside of anchor and ends 34a,b extend through anchor 46 and then away from anchor through tube 52); and
a driver including elongated hollow shaft 52, the driver carrying the anchor proximate a distal end of the elongated hollow shaft (figure 1A, 4) with the first free end of the suture extending: (i) through the entire length of the elongated hollow shaft 52 only inside the elongated hollow shaft (figure 4): (i) proximally into proximal end of the system (paragraph 0075, shown extending through cannula) and (iii)  the first free end of the suture accessible by a user for reducing a size of the first adjustable loop (suture ends 34a, b; may be tensioned in the direction of arrow 49, figure 1E), the first adjustable loop extending proximally back along the elongated hollow shaft only outside the elongated hollow shaft (figures 4, 5, loop extends distally from anchor 46 but outside cannula 52). 
Foerster et al.  fails to explicitly disclose the first free end passing through a first longitudinal passage in the suture to form a first adjustable loop, the driver including a handle extending proximally from the elongated hollow shaft and including an adjustable loop mount that is located on an exterior of 
Dorstewitz teaches an adjustable suture construct with a suture with a first free end that passes through a first longitudinal passage in the suture to form a first adjustable loop (figure 1) to provide a suture locking mechanism 18, the longitudinal passage capable of being positioned along the entirety of the longitudinal interior bore in the suture anchor in combination.  Dorstwitz discloses on either side of the passage, the suture free end and a suture loop (figure 1).  Examiner notes that the anchor of Foerster et al. comprises the suture portions being extended through a bore of the anchor, and extending away from the anchor is the suture free end 34’a and the suture loop 32 (figure 5).  It would be obvious to provide the passage to be positioned within the anchor, in combination, as that is the portion of the suture being joined between the suture loop and the free ends. 
Dreyfuss teaches a suture anchor and driver for attaching a suture anchor 100, a driver 200 including an elongated shaft 230  extending distally from a handle 210 (figure 7A), the driver having an exterior mount 252 on the driver handle to attach a suture or suture loop (paragraph 0068, 74, figure 25), the adjustable loop mount being located on an exterior of the driver (figures 7 or 24 mount on exterior of driver handle) and being proximal of the anchor (figures 7-9, or 24 mount on driver handle, anchor 100 on distal end), and the adjustable loop being removably fixed to the adjustable loop mount (suture shown before wrapped around the loop mount in figure 24, or removably fixed as shown in figure 25), the suture mount configured to prevent the suture strands or loop from becoming tangled or otherwise interfering with the surgeon’s work (paragraph 0068).  Examiner notes that the suture loop of Foerster et al. is adjustable in size or length (changing the length between the anchor and loop, paragraph 0063) by pulling the free ends 34’a,b, and therefore, would be configured to have a length capable of being placed on a suture mount, as taught in combination with Dreyfuss.

Regarding claim 30, Foerster et al. discloses the adjustable suture construct being coupled to the anchor includes the adjustable suture construct extending through a longitudinal interior bore in the anchor (figure 5B, paragraph 0075). 
Regarding claim 35, Foerster et al. discloses the entirety of the first adjustable loop is positioned outside the anchor (figure 5, loop 32). 
Regarding claim 36, Foerster et al. discloses the first free end 34’a of the suture extending away from a first opening in a proximal end of the anchor (figures 4, 5, extends from anchor 46 into tube 52).
Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Foerster et al. 2003/0149448 in view of Dorstewitz US 2007/0071568, and further in view of Dreyfuss US 2007/0060922, and further in view of Dinsdale US 5733307.
Regarding claim 31, Foerster et al., in combination with Dorstewitz and Dreyfuss, discloses the anchor essentially as claimed, as discussed above, but fails to disclose a longitudinal exterior channel in the anchor that extends along an outer surface of the anchor and coupled to the suture extending along the exterior channel.
Dinsdale teaches a suture anchor having a longitudinal exterior channel 20 for receiving a suture along the exterior surface of the anchor and connects to a transverse passage 60 (figure 1) to receive the suture along the exterior of the anchor without suffering damage due to contact with the bone during insertion (column 3, line 19-34).
.
 Allowable Subject Matter
Claims 21-28, 37-42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record or at large fails to disclose in combination with the claim language, the first longitudinal passage in the suture protruding from the second opening in the side wall of the anchor such that the first adjustable loop extends away from the second opening.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418.  The examiner can normally be reached on Monday-Thursday 7:00 AM-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/Examiner, Art Unit 3771 

/DIANE D YABUT/Primary Examiner, Art Unit 3771